ORDER:
JERRY E. SMITH United States Circuit Judge
David Hardy, federal prisoner # 14486-078, was convicted by a jury of conspiracy to possess with intent to manufacture and distribute 500 grams or more of a mixture or substance containing a detectable amount of metham-phetamine in violation of 21 U.S.C. § 846 and was sentenced to 360 months of imprisonment and five years of supervised release. Hardy seeks a certificate of appealability (“COA”) to appeal the denial of his 28 U.S.C. § 2255 motion.
Hardy contends that the statute of conviction was void for vagueness, that his attorney was ineffective for failing to argue to the jury that Hardy could not be convicted for conspiracy to distribute a counterfeit substance, and that Hardy was denied due process because his attorney conspired with the prosecution in a fraud upon the court and prevented the testimony of a favor-able witness.
Hardy has not shown that jurists of reason would find the district court’s assessment of his constitutional claims debatable or wrong. See Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000). The-motion for a COA is DENIED.